Citation Nr: 0944836	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to 
September 1978.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In June 2008, the Board remanded these matters to the RO for 
additional development.  After completing the requested 
actions, in a May 2009 rating decision, the RO in Seattle, 
Washington, granted service connection for residual scarring 
of the right and the left chest, status post mammoplasty.  As 
the May 2009 decision represents a full grant of the benefits 
sought with respect to claim for service connection for 
residuals of surgery to remove masses of the chest, which was 
originally on appeal, this matter is no longer before the 
Board for consideration.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1977).

The VA also continued the denial of the claims for service 
connection for a left knee disorder and a right shoulder 
disorder (as reflected in a May 2009 supplemental statement 
of the case) and returned these matters to the Board for 
appellate consideration.

Review of the record at this time reveals that originally 
service connection was sought for disorders of both knees.  
This was inadvertently limited to the left knee in the prior 
Board document.  The right knee claim was not withdrawn and 
should have bee considered with the left knee.  As such, to 
preserve due process for the Veteran, the issue is to be 
remanded to the RO through the Appeals Management Center in 
Washington, D. C.  That issue will be considered within the 
remand section below.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claims considered herein have been 
accomplished.

2.  Although service treatment records reflect treatment for 
a right shoulder acromioclavicular separation, no chronic 
right shoulder disorder was shown in service, and the only 
medical opinion on the question of whether there exists a 
medical nexus between a current right shoulder disorder and 
service weighs against the claim.

3.  Although service treatment records reflect treatment for 
complaints of a left knee problem, a history of effusion, and 
a diagnosis of chondromalacia, there was no history of trauma 
and no chronic left knee disorder was shown in service.  
There is no evidence of arthritis within one year post 
service.

4.  The only medical opinion on the question of whether there 
exists a medical nexus between a current left knee disorder 
and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The criteria for service connection for a left knee 
disorder are not met.  Arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, January 2005 and August 2005 pre-rating 
letters provided notice to the Veteran of the evidence and 
information needed to substantiate his claims for service 
connection on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letters further requested that the 
Veteran submit any additional information or evidence in his 
possession that pertained to his claims.  Thereafter, a July 
2008 letter again provided the Veteran with notice of the 
evidence needed to substantiate his claims for service 
connection on appeal.  In addition, the July 2008 letter 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.

After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated each issue on appeal in a May 2009 SSOC.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, private medical 
records and the report of a November 2008 VA joints 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the February 2008 Board 
hearing, as well as various written statements provided by 
the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. 3.307, 3.309(a) 
(2009).

A.  Right shoulder disorder

STRs indicate that, in September 1975 the Veteran sustained a 
right shoulder acromioclavicular separation while playing 
football, x-rays were negative. Treatment included a Velcro 
bandage, heat, and limited duty. When examined for separation 
in August 1978, his upper extremities were normal. 

The Veteran testified that, after his shoulder separation in 
service, he was unable to raise his right arm to salute.  He 
believed his shoulder problems were worsened by his neck pain 
or post service accidents. A September 2002 private hospital 
record reflects the Veteran's complaints of soreness along 
the right side of his neck to the top of his shoulder.  An 
August 2005 office record from Dr. N.P., the neurologist, 
reflects the Veteran's complaints of right arm pain that 
radiated from the neck.

Many private medical records note that the Veteran was 
involved in two motor vehicle accidents, to include in 1997 
and 2004, the latter of which resulted in ongoing complaints 
of neck and cervical spine pain with pain radiating to the 
upper and lower extremities.  

An August 2008 private medical record reflects that the 
Veteran complained of right shoulder pain, the impression was 
bursitis right shoulder.

A November 2008 VA joints examination report reflects that 
the claims file was reviewed by the examiner.  The Veteran 
stated that while playing football in service, he knocked his 
right shoulder out of place.  He asserted that h has not 
reinjured his right shoulder since he was discharged from 
service.  He received a cortisone shot in the right shoulder 
in September 2008.  the VA examiner diagnosed chronic sprain, 
right shoulder, x-rays negative.  The VA examiner commented 
that there was no continuity of care required for the 
Veteran's shoulder from 1975 to the present time indicating 
that it is more likely than not that the Veteran's right 
shoulder problem is not due to this active duty time in the 
Marine Corps.  He further opined that the right shoulder 
injury that the Veteran suffered in service is not causing 
his right shoulder problems at the present time.  In 
addition, after another review of the Veteran's STRs, the VA 
examiner notes that the Veteran stated he was in good health 
on his separation physical examination, and no problems 
related to the right shoulder were found, further indicating 
that the Veteran's present right shoulder problems are not 
due in any way to his problem while on active duty.  

In this case, a chronic right shoulder disorder was not shown 
in service. Post service, the first medical evidence of 
symptoms of a right shoulder disorder is in a September 2002 
private hospital record in which the Veteran complained of 
soreness along the right side of his neck to the top of his 
shoulder, more than 40 years after service. Thereafter, the 
report of a November 2007 VA joints examination reflects a 
current diagnosis of bilateral knee patellofemoral DDD of 
mild degree - more than 45 years after discharge from 
service. Clearly, such time periods are well beyond the 
presumptive period for establishing service connection for 
arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
Veteran's right shoulder disorder and service weighs against 
the claim. In this regard, the November 2008 VA examiner 
opined that it was less likely than not that the Veteran's 
right shoulder disorder was related to any condition treated 
during military service, specifically noting the lack of 
continuity of care since his discharge in 1978 with no 
finding on separation of a right shoulder disorder.  Further, 
after service he was a policeman, apparently passing whatever 
physical testing was needed for that position.  The Board 
finds that the November 2008 examiner's opinion constitutes 
probative evidence on the medical nexus questions-based as it 
was on review of the Veteran's documented medical history and 
assertions and examination.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993). Significantly, neither the Veteran nor his 
representative has presented or identified any contrary 
medical opinion that would, in fact, support the claim for 
service connection for a right shoulder disorder.  The Board 
also points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and 
are not permitted to substitute their own judgment on a 
medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

B.  Left knee disorder

STRs, including those dated in May 1976 and October 1977, 
reflect the Veteran's complaint of knee problems, a history 
of effusion, and a diagnosis of chondromalacia, with no 
history of trauma.  His lower extremities were normal when 
examined for separation in August 1978.  On contemporaneous 
self-report the Veteran denied any knee or joint problems.

The Veteran testified to experiencing constant left knee pain 
with a fluid build-up. In July 2006, Dr. K.M. reported the 
Veteran's complaints of bilateral knee pain. In his March 
2008 written statement, Dr. R.C.C. noted that the Veteran's 
STRs include chondromalacia patella of the knees with a 
history of effusions.  The physician further noted that, in 
June 1999, fluid was aspirated from the Veteran's left knee 
due to effusion that was felt to be probably traumatic. 

An August 2008 private medical record reflects that the 
Veteran complained of left knee pain, he was assessed with 
tendonitis of the left knee.  

A November 2008 VA joints examination report reflects that 
the claims file was reviewed by the examiner.  The Veteran 
stated that he had trouble with left knee swelling during 
"the whole time" he was in the Marine Corps.  He complained 
that his left knee was now getting worse and he had received 
cortisone shots along with morphine tablets for the pain.  
The Veteran had a workman's compensation injury and MVA in 
2004, hurting his right knee.  The VA examiner diagnosed mild 
degenerative joint disease of the left knee.  He noted that 
it was not until recently that the Veteran had any kind of 
treatment for his left knee, according to the Veteran's own 
report.  Thus, there is a gap of time from the Veteran's 1978 
discharge to his present left knee treatment showing no 
evidence of continuity of care required for a left knee 
problem and therefore, the VA examiner opined that it is more 
likely than not that the Veteran's present left knee problems 
are not due to the problems he suffered while on active duty.  
In addition, after another review of the Veteran's STRs, the 
VA examiner notes that the Veteran stated he was in good 
health on his separation physical examination, and no 
problems related to the left knee were found, further 
indicating that the Veteran's present left knee problems are 
not due in any way to his problem while on active duty.  
Again, it is not shown that any left knee pathology 
interfered with his ability to obtain a law enforcement 
position after service.

In this case, a chronic left knee disorder was not shown in 
service. Post service, the first medical evidence of symptoms 
of a left knee disorder is in June 1999 where fluid was 
aspirated from the Veteran's left knee due to effusion that 
was felt to be probably traumatic, more than 20 years after 
service.  Thereafter, the report of a November 2008 VA joints 
examination reflects a current diagnosis of mild degenerative 
joint disease of the left knee - more than 30 years after 
discharge from service. Clearly, such time periods are well 
beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
Veteran's left knee disorder and service weighs against the 
claim.  In this regard, the November 2008 VA examiner opined 
that it was less likely than not that the Veteran's left knee 
disorder was related to any condition treated during military 
service, specifically noting the lack of continuity of care 
since his discharge in 1978 with no finding on separation of 
a left knee disorder.  The Board finds that the November 2008 
examiner's opinion constitutes probative evidence on the 
medical nexus questions-based as it was on review of the 
Veteran's documented medical history and assertions and 
examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion that 
would, in fact, support the claim for service connection for 
a left knee disorder.  The Board also points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the Veteran's and his 
representative's oral and written assertions. However, to the 
extent that these assertions are advanced to establish a 
relationship between a right shoulder disorder or a left knee 
disorder and his military service, this evidence must fail.  
As indicated above, each claim turns on the matter of a 
medical nexus, or relationship between a current disability 
and service-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, each claim for service 
connection must be denied. In reaching each conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent and probative 
evidence does not support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

As noted, the case was initially developed to include a claim 
for service connection for bilateral knee disorders.  At the 
time of the prior Board decision/remand the issue was 
inadvertently changed to only a left knee disorder.  
Appellant has never withdrawn the issue concerning the right 
knee and is entitled to an appellate decision on that matter.  
Further development as to that issue is needed.

It is noted specifically, given in-service and post-service 
findings with his complaints, that a nexus opinion is needed.  
In order to create the minimum amount of disruption, the 
Board will first ask for a claims file review by a pertinent 
examiner to see if any opinion can be entered without 
examination.  If not, such examination should be scheduled.

In view of the foregoing, this issue is REMANDED for the 
following actions:

The AMC/RO should forward the claims file 
to the examiner who conducted the 
November 2008 VA examination or similarly 
qualified examiner.  After reviewing the 
claims folder with regard to the right 
knee, the examiner is asked to respond to 
the following questions:

(a) Is it possible to tell from the 
record whether there is currently chronic 
right knee impairment?

(b) If so, what is the most likely 
diagnosis?

(c) Is it more likely than not (50 
percent probability or more) that the 
current right knee impairment is related 
to any injury or incident in service.

If it is determined that it is not 
possible to answer any of the questions 
without additional examination, such 
examination should be scheduled.  All 
indicated tests should be performed and 
all findings reported in detail.

Thereafter, the claim should be readjudicated in accordance 
with applicable procedures.  If the benefit sought is not 
granted, the Veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the ultimate outcome as to this issue by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


